Title: To George Washington from Samuel Meredith and Thomas Barclay, 24 June 1780
From: Meredith, Samuel,Barclay, Thomas
To: Washington, George



Sir
Trenton 24th June 1780.

The Citizens of Philadelphia having determin’d to use their utmost endeavors to procure three Million of Rations and three hundred hogsheads of Rum for the use of the American Army, and having appointed us to forward them from hence to any place where your Excellency shall think proper, we take the liberty of requesting your Commands on this subject, assuring you of the pleasure we shall take in doing evry thing in our power on the occasion—At present all the waggons that were to be got have been impressd for the purpose of Conveying Provissions to the Army, and Consequently it will be some days before we Can enter on the material part of the business, About five hundred barrells of the flour is now here, and more is expected in a short time, we therefore flatter ourselves with the pleasure of your instructions and have the honor to be with the greatest respect and Esteem your Excellencies most obed. servants

Saml MeredithThos Barclay

